 1                                  UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3
                                                              Case No.: 2:17-cv-00828-JAD-PAL
 4 Roger R. Brown,
 5                      Plaintiff
                                                                      Order Adopting
 6 v.                                                            Report & Recommendation
 7 J. Lever #5712, and Tallman, #13318,                                 [ECF No. 14]
 8                      Defendants
 9
10            Magistrate Judge Leen recommends that I dismiss this action with prejudice because it
                                                           1
11 fails to state a claim upon which relief may be granted. Any objections to that report and
12 recommendation were due by February 1, 2019, and none were filed. “[N]o review is required
13 of a magistrate judge’s report and recommendation unless objections are filed.” Having
                                                                                  2


14 reviewed the R&R, I find good cause to adopt it, and I do. Accordingly, IT IS HEREBY
15 ORDERED that:
16                x    The Magistrate Judge’s Report and Recommendation [ECF No. 14] is

17                     ADOPTED in its entirety;

18                x    This action is DISMISSED with prejudice for failure to state a claim; and

19                     ...

20
21
22
23
24
25   1
         ECF No. 14.
26   2
    Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D. Ariz. 2003); see also Thomas v. Arn, 474
27 U.S. 140, 150 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).

28
                                                      1
 1       x   The Clerk of Court is directed to ENTER JUDGMENT accordingly and
 2           CLOSE THIS CASE.
 3   Dated: February 5, 2019
 4
                                                           ________   _ __
                                                                        _ ________
                                                _________________________________
 5                                              U.S. Districtt Judge
                                                               Juuddgge Jenn
                                                                           niiffeerr A.
                                                                        Jennifer     A Dorsey
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                         2
